United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2663
                                   ___________

Alice Coke, surviving spouse of        *
Larry Coke, deceased,                  *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Loadmaster Corporation,                *
                                       *        [UNPUBLISHED]
            Defendant - Appellant,     *
                                       *
Nathanial Macon; Downing               *
Sales & Service, Inc.,                 *
                                       *
            Defendants.                *
                                  ___________

                             Submitted: April 12, 2011
                                Filed: July 6, 2011
                                 ___________

Before WOLLMAN and MELLOY, Circuit Judges, and MILLER,1 District Judge.
                         ___________

PER CURIAM.

      Alice Coke, a Missouri citizen, is the surviving spouse of Larry Coke. Prior to
his death, Larry worked as a garbage collector. On January 17, 2008, Larry was


      1
         The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, sitting by designation.
emptying a dumpster with a garbage truck when the dumpster struck him, resulting
in his eventual death. On July 10, 2009, Alice filed an action in federal district court
against Loadmaster—the alleged "designe[r] and manufacture[r]" of the garbage truck
that Larry was operating at the time of his injury. Alice asserted claims against
Loadmaster for products liability and breach of implied warranty of merchantability.

      On April 29, 2010—prior to the district court's deadlines for amending
pleadings and joining parties—Alice sought leave to amend her complaint to join two
new defendants, Nathanial Macon and Downing Sales & Service, Inc. ("Downing"),
who are both alleged to be Missouri citizens.2 Alice alleges Macon was a co-worker
of Larry's who was working with Larry at the time of his injury, and she alleges
Downing "distributed and sold" the garbage truck. She asserts negligence claims
against Macon, and she asserts products-liability, breach-of-implied-warranty-of-
merchantability, and negligence claims against Downing.

       Loadmaster opposed Alice's motion to join Macon and Downing. On June 30,
2010, however, the district court3 found that joinder was proper pursuant to Rule
20(a)(2) of the Federal Rules of Civil Procedure because all of Alice's claims against
the defendants arise out of the same incident and because there are "several questions
of law and fact common to all defendants." Thus, the court granted Alice's motion to
amend pursuant to Rule 15(a)(2), which provides that "court[s] should freely give
leave [to amend pleadings] when justice so requires." As a result of the joinder of
Macon and Downing, however, the court found that it "no longer retain[ed] diversity




      2
        On May 3, 2010, Loadmaster filed a motion to amend its answer to add as an
affirmative defense that Larry's injuries were caused by Macon and that Macon's fault
"must be compared" to any fault attributed to Loadmaster.
      3
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.

                                          -2-
jurisdiction over [the] case." Thus, the court "dismissed [the case] without prejudice
to refiling in state court."

       Loadmaster appeals, arguing that the district court erred in granting Alice's
motion to amend. Specifically, Loadmaster argues that joinder is improper pursuant
to Rule 20(a)(2). Alternatively, Loadmaster argues that even if joinder is proper, the
district court abused its discretion in allowing Alice's amendment pursuant to Rule
15(a)(2) because Alice was dilatory in seeking joinder, because Alice seeks joinder
for the purpose of destroying the district court's jurisdiction, and because allowing
joinder will unduly prejudice Loadmaster. Bailey v. Bayer CropScience L.P., 563
F.3d 302, 307 (8th Cir. 2009) ("The trial court's decision whether to allow amendment
will be reviewed only for an abuse of discretion." (internal quotation marks omitted)).
We have carefully reviewed the record and considered the parties' arguments. We
find no error in the district court's order allowing Alice to amend her complaint.
Therefore, we affirm the order of the district court. See 8th Cir. R. 47B.
                        ______________________________




                                         -3-